DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.

Amendment
2- The amendment filed has been entered and fully considered. Claims 1-16 remain pending in the application, where Claims 1, 12, and 16 have been amended.


Response to Arguments

3- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 102 rejections previously set forth in the final office action mailed on 10/08/2020.


Allowable Subject Matter

4- Claims 1-16 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1 and 16, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:

A three-dimensional scanner, and a probe based thereon, for obtaining shape information of an object body, the three-dimensional scanner comprising: a light source unit; a detection unit for detecting light from the light source unit, the light being reflected on the object body; a reference unit for being irradiated with a part of the light from the light source unit …; a lens that controllably and simultaneously changes a focal position of the light from the light source unit to the detection unit via the object body and a focal position of the part of the light from the light source unit to the detection unit via the reference unit, wherein both of the light from the light source unit to the detection unit via the object body and the part of the light from the light source unit to the detection unit via the reference unit travel through the lens at least once; a light path length adjustment unit for independently adjusting a length of a light path from the reference unit to the detection unit relative to, and based on, a length of a light path from the object body to the detection unit …and a calculation unit for calculating shape information of the object body from light detected by the detection unit, using information of the condition of the lens determined by the determination unit…

in combination with the other limitations.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886